Citation Nr: 1230683	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  12-02 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an autoimmune disease, identified as chronic inflammatory demyelinating polyradiculoneuropathy (CIDP).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


	



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2012, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  
Because the Board is granting the claim for the reasons discussed below, there is no prejudice to the Veteran in not providing him and his representative a copy of the VHA opinion, along with the opportunity to provide argument or evidence.  


FINDING OF FACT

Resolving any doubt in favor of the Veteran, he has an autoimmune disease, identified as CIDP, that is causally related to his in-service exposure to JP-4 aviation fuel and cleaning solvents, as an aircraft mechanic and crew chief during the Korean Conflict.


CONCLUSION OF LAW

The criteria for establishing service connection for CIDP have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the Veteran's service-connection claim for CIDP is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran contends he developed CIDP due to in-service exposure to toxic JP-4 jet fuel and cleaning solvents, while serving as an aircraft mechanic and crew chief during the Korean War.  In addition, he reports a history of problems moving his toes and feet since he was in his twenties, so dating back to during or shortly after separation from service in 1955.  For the reasons set forth below, the Board finds that the evidence supports his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board observes the Veteran presently has an autoimmune disease, identified as CIDP.  The Veteran's CIDP has been diagnosed since 2004 by private and VA treating physicians.  A private treating neurologist, Dr. L.H., indicates impressions of possible CIDP since at least 2000.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, the Board acknowledges that a review of the Veteran's service treatment records show no documentation of treatment or diagnoses for a neurological disorder during service.  

However, in the absence of any contravening evidence, the Board will concede that that the Veteran has competently and credibly asserted exposure to JP-4 aviation fuel and cleaning solvents during his service, since such exposure is within the realm of lay observation and experience.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  His service personnel records confirm his accounts of duties that would place him in potential exposure to toxic aviation fuel and cleaning agents.  His DD Form 214 indicates he had a military occupational specialty of an aircraft mechanic for the U.S. Air Force, during the Korean Conflict.  

The exact level of exposure to JP-4 jet fuel and the cleaning solvents is unclear, but also irrelevant.  This is not a question currently before the Board nor is it one that can be presently answered based on the existing medical record/opinions.  Indeed, the VA Regional Office has found no verification that the Veteran was exposed to "toxic" levels of fuel in service.  

Consequently, the determinative issue is whether this current autoimmune disability, identified as CIDP, is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

In support of his claim, there is a May 2010 statement from his private treating neurologist, Dr. L.H., which indicates the possibility that his current CIDP is etiologically linked to in-service exposure to JP-4 aviation fuel and cleaning solvents.  Specifically, Dr. L.H. stated, "Whether or not some of these agents that the patient was exposed to in the past serves as a contributing factor to the patient's neuropathic manifestations cannot be absolutely excluded.  It is my understanding that [the Veteran] is applying for service-connected injury as a result of his neuropathic complaints, and I cannot rule out that the possibility of neurotoxic exposure is a result of exposure to solvents and aviation fuel, which I understand is no longer being used as a result of potential toxicity."

Because Dr. L.H. did not articulate the rationale for this positive association and uses terminology that indicates a rather low degree of likelihood, such as "cannot be absolutely excluded" and "cannot rule out," the Board sought a Veterans Health Administration (VHA) specialist medical opinion, in July 2012, to clarify the etiology of his current CIDP.

Accordingly, in August 2012, a VHA medical opinion was obtained from a VA staff neurologist, who carefully reviewed the Veteran's claims file and medical folder.  The neurologist initially stated that CIDP is an autoimmune acquired disorder of unknown etiology, with several theories on the pathogenesis of this disorder.  The neurologist commented that the literature is unclear on the latter issue, but that there have been several case reports of what can potentially trigger the disease, including infection, toxic exposure to chemicals and other autoimmune disorders.  The opinion observed that pertinent to this case, exposure to certain solvents, such as benzene or tolulene can cause or trigger the neuropathy.  In this regard, the physician added that there are several case reports in Britain that link exposure to jet fuel or solvents as possible triggers for the development of the neuropathy.  It is unclear from these anecdotal reports that there is a true link between the toxic exposure to solvent or petroleum products and the subsequent development of the autoimmune disorder.  
The August 2012 VHA neurologist's opinion concluded with an opinion supportive of an etiological link between the Veteran's current CIDP and his in-service exposure to jet fuel and cleaning solvents.  Specifically, the physician stated, "[o]verall, there is a moderate degree of medical certainty (greater than 50 percent probability) that [the Veteran's] exposure to aromatic compounds (JP-4 jet fuel and cleaning solvents) contributed to the subsequent development of his autoimmune related CIDP."  In this regard, the neurologist reasoned that based on the medical evidence, there is no definitive means whether there is a causal link between the development of autoimmune neuropathy and toxic exposure, except to state that there have been observations that an autoimmune demyelinating neuropathy occurred after exposure to the aromatic chemical toxic exposure, as well as infection or any other stimulation of the immune system.  

In view of the circumstances, the Board resolves all reasonable doubt in favor of the Veteran and finds that the evidence is, at a minimum, at least in equipoise.  

As the Board finds there is sufficient medical evidence to decide this claim, there is no need to discuss his lay statements in support of his claim, to the extent they assert continuity of symptoms dating back to service, involving the inability to move his toes and feet.  

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claim of entitlement to service connection for an autoimmune disease, identified as CIDP.  As such, the appeal is granted.


ORDER

Service connection for a CIDP is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


